This is a companion case to:
IN RE: Authority of the Board of Public Instruction of Alachua County, Florida, to Purchase for Educational Purposes Lands Adjacent to but without the Geographical Limits of Alachua County, Florida. JOHN M. SCOTT, ADOLPHE L. VIDAL and C. D. GUNN, Interveners. JOHN M. SCOTT, ADOLPHE L. VIDAL and C. D. GUNN, Appellants, v. THE BOARD OF PUBLIC INSTRUCTION OF ALACHUA COUNTY, FLORIDA, a body corporate, Appellee.
The ultimate question in this case is not materially different from the last cited case. It follows that application for certiorari is denied.
It is so ordered.
THOMAS, C. J., TERRELL, CHAPMAN and SEBRING, JJ., concur.